DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US Publication No. 2009/0144677) in view of Jenkins et al. (US Publication No. 2018/0248555).
Regarding claim 1, Gonzalez discloses a testkey detection circuit, comprising:
a plurality of oscillators (18), each of the oscillators having an enable terminal (14), a voltage terminal (38) and an output terminal (20), wherein the enable terminals are connected to a common enable terminal (Figure 1)
a driving circuit (22), receiving the output terminals (20) of the oscillators (18) and increasing a driving level of a selected one of the output terminals as a frequency output


Regarding claim 2, Gonzalez discloses a testkey detection circuit, comprising:
a plurality of oscillators (18), each of the oscillators having am enable terminal (14), a voltage terminal (32) and an output terminal (20), wherein the enable terminals are connected to a common enable terminal (Figure 1)
a driving circuit (22), comprising: a multiplexer (22), receiving a plurality of frequency signals from a plurality of output terminals (20) of the oscillators and outputting a selected one of the frequency signals (paragraph 12)
Gonzalez does not specifically disclose the output circuit to have a divider, decreasing a frequency of the selected one of the frequency signals as a frequency-decreased signal and a buffer, receiving the frequency-decreased signal to increase the driving level as a frequency output.  However, Jenkins discloses both a divider and buffer for decreasing then increasing the frequency (paragraph 24).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the detection circuit of Gonzalez with the divider/buffer of Jenkins to allow for a more manageable frequency value during testing and improve reliability testing (paragraphs 20-24).
Regarding claim 3, Gonzalez discloses the multiplexer comprises a plurality of selection terminals (24) to select the one of the frequency signals (Figure 11).
Regarding claim 4, Jenkins discloses the driving circuit comprises a voltage source terminal to receive a voltage source to commonly provide the voltage source to the multiplexer, the divider and the 
Regarding claim 5, Gonzalez discloses the oscillators are ring oscillators (paragraph 4).
Regarding claim 6, Gonzalez discloses the multiplexer sequentially outputs the frequency signals according to a selection order, so as to sequentially obtain a plurality of the frequency outputs (paragraph 12).
Regarding claim 7, Gonzalez discloses the oscillators are respectively operated in different conditions (paragraph 16).
Regarding claim 8, Jenkins discloses the voltage terminals of the oscillators provide different voltage sources (paragraph 59; Figure 6).
Regarding claim 9, Jenkins discloses the voltage terminals of the oscillators respectively probe a plurality of contact pads at different circuit positions in integrated circuits (paragraph 22).
Regarding claim 10, Jenkins discloses the oscillators are a plurality of ring oscillators, and the ring oscillators are identical circuits or circuits in which at least one of the ring oscillators is different from the others (Figures 2 and 4).
Regarding claim 11, Jenkins discloses the driving circuit comprises a single voltage input terminal to provide an operation voltage to the multiplexer, the divider and the buffer (paragraph 66; Figure 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mosalikanti et al. (US Publication No. 2010/0327936) discloses using the same oscillator circuits for the same dies or different semiconductor wavers (paragraphs 35-42).  Suto (US Publication No. 2011/0204910) discloses a circuit assembly (201) and multiplexer board (242) with divider (244) and buffer (243) (Figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/       4/21/2021               Examiner, Art Unit 2897